NIX, Justice,
dissenting.
Today’s majority opinion sets a frightening precedent and completely distorts the obligation of social agencies when they are confronted with distressing and pitiable circumstances as was the case here. They callously frame the issue as the misbehavior of the natural parent, although it is conceded that the natural parent was suffering from serious and persisting mental and emotional problems. In effect the majority has decreed that they can select, a more fitting parent than God in His infinite wisdom was capable of doing.
This child was the legitimate offspring of the appellant and her husband. Nevertheless, the majority has taken great pains in stressing that the child’s birth preceded the marriage of the parents and that the child had illegitimate siblings. Apparently proceeding from some unstated moral judgment, the majority began to justify its decision to sever the parental relationship. They cite appellant’s erratic behavior as the basis for the conclusion that the parental rights should be terminated. They concede that the appellant’s behavior was compelled by serious mental and emo*569tional problems. Yet they place no responsibility upon the state or related agencies to at least attempt to ferret out and address the underlying problems.
The record reflects that the appellant was one of the many unfortunates in this world. She was illiterate in addition to her other problems. Yet the majority, secure in their ivory towers and blessed by their better than average intellect and rich experience, find fault with appellant because she could not recognize the alternatives they were able to fashion. The only hope for this natural parent to meet the standard that the majority has seen fit to impose would have come through the aid of a social agency competent to provide such intensive training and counselling as was required under the circumstances. The majority respond by saying:
The focus of a termination proceeding is upon the conduct of parents. We see no basis for reading into Section 311 a legislative intent that offering rehabilitative services to parents be a prerequisite .
The arrogance of power is most offensive when it is employed to exploit the rights of the defenseless members of society.
I dissent.